DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/20 has been entered.

Status of Action/Claims
	Claims 10, 13-18, 21-30 are pending in the application. Claims 15-18, 21-29 remain withdrawn. Claim 30 is new. Accordingly, claims 10, 13-14 and 30 are being examined in this office action.
Examiner’s Note
	Applicant’s claim pharmaceutical compositions of various forms, specifically dry spray, hydrogel and porous pad in instant claims 10, 13-14, and 30. Applicant’s newly added process limitations distinguish the specific pharmaceutical composition form of a porous pad from the prior art. However, applicant’s claims are still directed to the non-elected species of hydrogel and dry spray. The examiner tried to examine these other dosage forms but is unable to apply art to these composition forms at this time because the claims as written require that all pharmaceutical compositions claimed are made via the newly added process limitations and these process limitations will not lead to the formation of a hydrogel or dry spray composition as 
Examiner’s Suggestion
	The examiner suggests for consistency throughout the claim set that applicant’s remove the “for use” limitations in claims 13 and 14 as they are unnecessary and claims 13-14 are directed to pharmaceutical compositions according to claim 10 and claim 10 already recites applicant’s intended uses. 
	The examiner also suggests adding an “a” before hydrogel in claims 10 and 30. The examiner also suggests changing “hyaluronic acid in the form of sodium salt” to “sodium hyaluronate” (support can be found throughout the specification).
	It appears that porous pad, pad, and freeze-dried pad are synonymous. The examiner suggests for clarity and consistency that applicant’s use porous pad or freeze-dried porous pad in claims 10 and 30.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description—New Matter
Claims 10, 13-14 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claims 13-14 are also rejected because they depend from claim 10 and do not resolve the issue with respect to the process limitations being required for making all claimed pharmaceutical composition forms.

112 (a)--Scope of Enablement
Claims 10, 13-14, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a porous pad formulation made via the newly added/claimed process limitations, does not reasonably provide enablement for making the hydrogel or dry spray pharmaceutical compositions via the same process limitations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
This rejection is based on the absence of an enabling disclosure for making a hydrogel or dry spray via the newly added process limitation steps in claims 10 and 30. In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”


When given their broadest reasonable interpretation, in view of the as filed specification, the claims encompass pharmaceutical compositions in the form of a dry spray, porous pad, or hydrogel having a concentration of sodium hyaluronate of from 0.1-4% and the claimed molecular weight range and mean MW. However, the specification does not provide an enabling disclosure for forming all of the claimed pharmaceutical composition forms, specifically the dry spray and hydrogel, via the newly added process limitations which in the claim are used to prepare the composition (e.g. all claimed forms of the claimed composition) and the specification does not teach that the dry spray and hydrogel forms can be made via these method/process steps that were added to the claim.
The instant specification teaches using the newly added process steps for forming a porous pad/pad form (See pg. 7, ln. 11-pg. 8, ln. 8).  The specification does not teach that the other pharmaceutical compositions forms instantly claimed, hydrogel and dry spray can be made via these process steps as is instantly claimed.
The guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed invention. The specification merely discloses that the newly claimed process steps are used to form porous pads.
The detail of the disclosure provided by Applicant, in view of the prior art, must encompass a wide knowledge, so that the Artisan of skill would be able to practice the invention as claimed by Applicant, without undue burden being imposed on such Artisan. This burden has not been met because it would require undue experimentation to make dry spray and hydrogel formulations using the newly claimed process limitations in their product claims, as is now claimed in the instant application.

Claims 13-14 are also rejected because they depend from claim 10 and do not resolve the issue with respect to the process limitations being required for making all claimed pharmaceutical composition forms and therefore creating a scope of enablement issue.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13-14, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 10 and 30, the phrases "preferably" and “advantageously” render the claim indefinite because it is unclear whether the limitation(s) following these phrases are part of the claimed invention.  See MPEP § 2173.05(d). Specifically these limitations have made the method steps which are supposed to distinguish applicant’s pharmaceutical compositions from the prior art very unclear. For example, when you prepare the aqueous solution of sodium hyaluronate it is completely unclear what concentration the sodium hyaluronate should be at, do applicant’s want from 0.1-4% w/w or 2-3% w/w and in step i) how is the temperature varied and within what range, is it from -25 °C to 60 °C or 25 °C to 60 °C or is it from 25 °C to -25 °C and then warmed to 60 °C or is it some other iteration or variation of the above temperatures? From the specification example it appears to be that drying begins at about 25°C \and then applicant’s report heating the trays after 17 of freeze drying. So the examiner is interpreting the step i) according to the example in the specification.
Claims 13-14 are also rejected because they do not resolve the issues of claim 10 that have resulted from applicant’s amendments.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have overcome the previous 103 rejections of record because the added process limitations have distinguished the porous pad of the instant claims over those of the prior art especially in view of the figures presented in the affidavit that was previously discussed on 04/01/19 which shows that the porous pad made via the newly added limitations has a different structure than that of the prior art Stimmeder.
	Further searching did not uncover any prior art with pads that had applicant’s structure or were made via the claimed process steps which produce a different porous pad product from those reported in the literature/prior art. However, applicant’s amendments to the claims have prompted the new grounds of rejection under 112 that is presented herein.

Conclusion
	Claims 10, 13-14, and 30 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ERIN E HIRT/Primary Examiner, Art Unit 1616